MATRICCIANI, J.,
concurring.
I concur in the judgment of the Court. I write separately to provide background on the recent revision of Maryland Rule 4-263.
In April, 2003 the American College of Trial Lawyers issued its “Brady Report,” concerning the federal judiciary’s experience with the timely disclosure of information favorable to criminal defendants under Federal Rules of Criminal Procedure 11 and 16. The report was a critique of the problems *234associated with the implementation of the constitutional mandate laid down four decades earlier in Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963).1 It proposed rule amendments to address those problems.
Proposed Rule 16(f) provided:

Fed.R.Crim.P. 16(f)

(f) Information Favorable to the Defendant as to Guilt or Punishment.
(1) Within fourteen days of a defendant’s request, attorney^) for the government shall disclose in writing all information favorable to the defendant which is known to the attorney(s) for the government or to any government agent(s), law enforcement officers or others who have acted as investigators from any federal, state or local agencies who have participated in either the investigation or prosecution of the events underlying the crimes charged. Information favorable to the defendant is all information in any form, whether or not admissible, that tends to: a) exculpate the defendant; b) adversely impact the credibility of government witnesses or evidence; c) mitigate punishment.
(2) The written disclosure shall certify that: a) the government attorney has exercised due diligence in locating all information favorable to the defendant within the files or knowledge of the government; b) the government has disclosed and provided to the defendant all such information; and c) the government acknowledges its continuing obligation until final judgment is entered; I) to disclose such information; and ii) to furnish any additional information favorable to the defendant immediately upon such information becoming known.
(Emphasis added.)
Holding the prosecutor responsible for disclosure of the Brady information obtained and retained by the police flows *235from the Supreme Court’s decision in Kyles v. Whitley, 514 U.S. 419, 115 S.Ct. 1555, 131 L.Ed.2d 490 (1995), wherein Justice Souter, writing for the Court’s majority, held that “the individual prosecutor has a duty to learn of any favorable evidence known to others acting on the government’s behalf in the case, including the police.” Id. at 437, 115 S.Ct. 1555.
The Brady Report noted that “[bjoth the American Bar Association (“ABA”) Standards of Criminal Justice and the Model Rules of Professional Conduct recognize the unique role of the prosecutor and the importance of timely disclosure of favorable evidence to the defense,” citing the ABA Standards for Criminal Justice, Prosecution Function and Defense Function, Standard 3-3.11(a), and the ABA Model Rule of Professional Conduct, § 3.8(d).2
In June, 2004, the Maryland Conference of Circuit Court Judges forwarded to the Court of Appeals Standing Committee on Rules of Practice and Procedure a proposed revision to Rule 4-263, modeled on the federal proposal contained in the Brady Report.
Proposed Maryland Rule 4-263(g) provided:
Obligations of State’s Attorney. The obligations of the State’s Attorney under this Rule extend to material and information in the possession or control of the State’s Attorney and staff members and any others who have participated in the investigation or evaluation of the action *236and who either regularly report, or with reference to the particular action have reported, to the office of the State’s Attorney.
(Emphasis added.)
The Rules Committee’s Criminal Subcommittee took up the proposed rule revision and referred it to the full committee in September, 2004.3 The proposal was batted back and forth between the subcommittee and the full committee until September, 2005, when the revised rule became part of the 155th Report to the Court of Appeals, but it was deferred by the Court of Appeals. The debate on the proposed rule was heated and continued with particular objection from a number of state’s attorneys to the scope of the required disclosures.4 Finally, the revised Rule 4-263 was attached as a supplement to the 158th Report of the Rules Committee in March, 2008. It was adopted by the Court of Appeals on April 8, 2008, and became effective on July 1, 2008.
In its present form, Maryland Rule 4-263(c) provides:5 (c) Obligations of the parties. (1) Due diligence. The State’s Attorney and defense shall exercise due diligence to identify all of the material and information that must be disclosed under this Rule.
(2) Scope of obligations. The obligations of the State’s Attorney and the defense extend to material and informa*237tion that must be disclosed under this Rule and that are in the possession or control of the attorney, members of the attorney’s staff, or any other person who either reports regularly to the attorney’s office or has reported to the attorney’s office in regard to the particular case.
(Emphasis added.)
The rule cross-references State v. Williams, 392 Md. 194, 896 A.2d 973 (2006), a case which predates the revised rule’s adoption. In Williams, the Court of Appeals extended the duty to disclose information favorable to the defense to “any and all members of the State’s Attorney’s office, attorneys and staff.” Id. at 206, 896 A.2d 973. Williams was an appeal of a denial of post-conviction relief in a case where the assistant state’s attorney at trial was unaware and did not disclose that a state’s witness was a paid informant, although the information was known to others in the state’s attorney’s office. The Court of Appeals based its ruling on the constitutional principles enunciated in Brady and on Rule 4-263(g) (the subpart then applicable to the state’s attorney’s obligation under the rule).
The rape in this case occurred on April 2, 2006. The victim then contacted the state police by e-mail, on and off, up to the date of trial, June 2, 2009. The record indicates that the victim was attempting to provide Trooper Wenger, the investigating officer, with potential suspects. At trial, she testified that she sent her “multiple emails, dozens. No, hundreds of emails ...” Trooper Wenger testified to “a lot of emails back in 06.” Mid-trial, the State produced eighty nine e-mails, none of which pre-dated July 15, 2008. Most surprising is the fact that the prosecutor was unaware of the existence of this potential evidence until the victim testified at trial. That is not the intent of the criminal discovery rule. The State’s Attorney is responsible for determining whether Brady information has been obtained by his own staff or any others who have participated in the investigation. This means that the State must make appropriate inquiries, within the discovery time-frame, and arrange for the collection and timely disclosure of discoverable material to the defense.
*238My research has disclosed only two cases addressing the scope of the State’s discovery obligations to the defense after adoption of the revised rule.6 Lancaster v. State, 410 Md. 352, 370-82, 978 A.2d 717 (2009), dealt with a protective order issued for State’s witnesses allegedly threatened by the defendant. The protective order denied the defendant his right to witness information required to be disclosed by Rule 4-263(b)(1) and “in effect tied [defense] counsel’s hands and foreclosed him front pursuing a valuable source of information,” thus denying Lancaster effective assistance of counsel. Id. It compelled a reversal of his convictions for robbery and assault. Id.
In Yearby v. State, 414 Md. 708, 997 A.2d 144 (2010), the appellant claimed a Brady violation because the investigating detective failed to disclose that he “had developed additional suspects at the time he administered a photographic line-up to Ms. Zongo,” the victim. Id. at 715, 997 A.2d 144. Because this information was otherwise available to Yearby, the Court of Appeals held that the State had not suppressed it. Id. at 726, 997 A.2d 144.
Both cases illustrate the obligation of the State’s Attorney to assess information obtained during criminal investigations for potential Brady information. As Williams, supra, points out, the State’s obligations clearly extend to information and materials not contained in the prosecutor’s file. The trial court in the case sub judice accepted the State’s affirmation that all of the victim’s e-mails had been disclosed to the defense during trial. While we affirm that finding here, appropriate emphasis must be given to the broad scope of the State’s disclosure obligations under Maryland Rule 4-263. It is not difficult to imagine similar situations in which this type of oversight by the State will compel a new trial.

. Brady established a bright-line constitutional duty on the part of a prosecutor to turn over "evidence favorable to an accused ... where the evidence is material either to guilt or to punishment.” 373 U.S. at 87, 83 S.Ct. 1194.


. These standards read as follows. ABA Criminal Justice Standard 3-3.11(a) provides:
A prosecutor should not intentionally fail to make timely disclosure to the defense, at the earliest feasible opportunity, of the existence of all evidence or information which tends to negate the guilt of the accused or mitigate the offense charged or which would tend to reduce the punishment of the accused. ABA Model Rule 3.8(d) provides:
A prosecutor in a criminal case shall: ... make timely disclosure to the defense of all evidence or information known to the prosecutor that tends to negate the guilt of the accused or mitigates the offense, and, in connection with sentencing, disclose to the defense and to the tribunal all unprivileged mitigating information known to the prosecutor, except when the prosecutor is relieved of this responsibility by a protective order of the tribunal.


. The minutes of the Rules Committee for September 10, 2004 indicate that a primary purpose in revising the criminal discovery rule was to avoid the surprise of learning about discoverable materials during trial, particularly in situations where the police have not advised the prosecutor of their existence.


. Objections were raised, for example, to disclosure of witness information where witnesses may be intimidated and to the requirement to identify in writing the information provided to the defense. The minutes of the November 19, 2004 Rules Committee meeting demonstrate that the scope of the State’s disclosure obligation was much debated as well. This debate continued until the committee recommended adoption of the revised rule on May 11, 2007.


. Rule 4-263 was again amended in 2010, but not with respect to this provision.


. Compare Dove v. State, 415 Md. 727 (2010), wherein the Court of Appeals vacated an enhanced sentence due to the State’s failure to disclose, pursuant to Rule 4-342(d), a fingerprint card used against Dove at his sentencing hearing.